DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The IDS document submitted 2/21/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 2/21/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Buchmueller et al. (U.S. Patent 9,688,404).

In regards to claim 1, Buchmueller et al (henceforth referred to as Buchmueller) disclose an aerial vehicle for delivering a package, the aerial vehicle comprising:\
a package deployment system coupled to the aerial vehicle.  As shown in figure 1 of Buchmueller, a package delivery system drops and releases a package from a uav, the package deployment system comprising:
a spool coupled to the aerial vehicle.  Buchmueller teaches using a spool or drum to wind a tether (col. 4, lines 14-29);
a lowering line fixedly coupled to the spool at a first end, the lowering line having a bitter end at a second end.  Buchmueller teaches a lowering line in two sections that has a bitter end connected to the aerial vehicle and a first end connected to the spool;
a securing point coupled to the lowering line between the first end and the second end.  The line includes a cargo platform (item 140) secured at a point between the first and and the bitter end; and
the bitter end coupled to the aerial vehicle at a securing device.  The bitter end of the line of Buchmueller is attached at a securing device to the aerial vehicle;
a package coupled to the securing point.  Buchmueller’s securing point grasps a package as illustrated via clamp hooks (items 142); and

wherein the package deployment system is configured to automatically deliver the package at a delivery location by automatically actuating the securing device to release the bitter end causing the package to descend.   Buchmueller teaches that the tether may be automatically released in some circumstances depending on the tension during delivery.

In regards to claim 2, Buchmueller discloses that the monitoring system is configured to monitor a parameter of a component of the package deployment system.  The system of Buchmueller monitors multiple parameters including tension, altitude, height of package from ground.

In regards to claim 3, Buchmueller discloses that the component is the lowering line and the parameter is one of tension or load.  Buchmueller teaches monitoring tension in the tether (item 269).

In regards to claim 5, Buchmueller discloses that the securing device is one of a chuck, a clamp, a vice, a spring-loaded clamp, an electrical connection, or a mechanical connection.  The “bitter end” of the tether in the Buchmueller invention is secured mechanically (spool connection).

In regards to claim 7, Buchmueller discloses that the securing point is one of a handle of a bag, a mesh bag loop, a package harness, a claw, or a grasping device.  The securing of the load includes a grasping device (clamp). 

In regards to claim 8, Buchmueller discloses that the securing point is releasably coupled to the package, and wherein the securing point is actuated to release the package when a load or a tension on the lowering line is below a predetermined threshold.  Buchmueller teaches releasing item depending on tension in the tether.

In regards to claim 9, Buchmueller discloses that the monitoring system further comprising one or more of an altitude sensor, altimeter, a tension monitoring system, a load cell, an airspeed indicator, an airspeed gauge, sonar, an optical sensor, or Lidar.  Buchmueller teaches an altitude sensor and a tension monitoring systems (item 269).

In regards to claim 11, Buchmueller discloses a method for delivering a package with an aerial vehicle, the method comprising:
loading a package on a package deployment system of the aerial vehicle.  As depicted in figure 1 of Buchmueller, a package is loaded onto a clamping device and carried to a delivery location via an aerial vehicle;
navigating the aerial vehicle to a delivery location.  The aerial vehicle of Buchmueller navigates to a location for delivery;
monitoring a parameter of the aerial vehicle or the package deployment system.  The device of Buchmueller includes a controller that monitors various parameters (item 230);

retracting the lowering line based on a second signal indicative of the package being
delivered.  The tether lines of the Buchmueller device are retracted after delivery.

In regards to claim 12, Buchmueller discloses that loading the package on the package deployment system includes securing the lowering line through a securing point on the package and then securing the bitter end to securing device on the aerial vehicle.  During the loading of the Buchmueller aerial vehicle, the tether is attached to the aerial vehicle at one end and to the aerial vehicle at another end of a second portion of the tether and to a package securing device in-between (see figures).

In regards to claim 13, Buchmueller discloses that monitoring the parameter further comprises monitoring one of airspeed of the aerial vehicle, distance between the package and a delivery surface, or tension on the lowering line.  The device of Buchmueller includes a tension monitor (item 269).

In regards to claim 14, Buchmueller discloses that retracting the lowering line includes retracting a securing point coupling the lowering line to the package.  The package clamping device is retracted.

In regards to claim 15, Buchmueller discloses that the parameter is a distance between the package and a delivery surface.  Buchmueller teaches monitoring a height of the package from the surface.

In regards to claim 16, Buchmueller discloses that the second signal is indicative of a tension of the lowering line being below a predetermined level.  Buchmueller teaches monitoring a tension and indicating if/when tether is at a tension threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (U.S. Patent 9,688,404) in view of Burgess et al. (U.S. Patent 9,580,173).

In regards to claim 4, Buchmueller fails to explicitly disclose that the monitoring system is configured to monitor airspeed of the aerial vehicle.  However, Burgess et al (henceforth referred to as Burgess) teaches a UAV with a controller that monitors airspeed (col. 18, lines 11-30).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide airspeed with the UAV of Buchmueller as taught by Burgess, to allow for control of the aircraft.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (U.S. Patent 9,688,404).

In regards to claim 10, Buchmueller fails to disclose a second package deployment system, the second package deployment system configured to deliver a second package.  However, it would have been obvious to one having ordinary skill in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 6, the base claim and any intervening claims, a parachute at the bitter end.

Summary/Conclusion
Claims 1-5 and 7-16 are rejected and claim 6 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641